DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-14, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10948613 (hereinafter USPN ‘613) in view of Hoffman et al. (US 2006/0056581; hereinafter Hoffman). 

Regarding claims 1 and 14, USPN ‘613 claims an apparatus (claim 1) with a corresponding method (claim 26) comprising: an array of pixels (claim 7) configured to detect X-ray (claim 1, preamble); and a controller configured for: determining whether charge (i.e., carriers) occurs at a pixel in the array and a neighboring pixel in the array (claim 1, pars. 3-4 in the body of the claim), and after determination that the charge occurs, resetting a signal from the pixel without reading the signal (claim 1, par. 5), wherein determining whether the charge sharing occurs comprises: obtaining a first waveform of voltage from the pixel; obtaining a second waveform of voltage from the neighboring pixel (claim 8); determining a characteristic associated with the first waveform of voltage and the second waveform of voltage (claims 4 and 8); necessarily determining whether the charge occurs based on the characteristic (claim 5); wherein the characteristic is, or is a function of, a time difference between a rising or falling edge of the first waveform of voltage and the rising or falling edge of the second waveform of voltage (claim 9).  
However, USPN ‘613 fails to claim charge sharing for neighboring pixels. 
Hoffman teaches charge sharing for neighboring pixels (par. 15). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘613 with the teaching of Hoffman, since one would have been motivated to make such a modification for reducing miscounts (Hoffman: par. 15).   
	
Regarding claim 8, USPN ‘613 claims wherein the controller comprises a first D-type flip-flop (DFF) and a second DFF, and wherein the first waveform of voltage is inputted to the first DFF, and the second waveform of voltage is inputted to the second DFF (claim 8).  

Regarding claim 9, USPN ‘613 claims wherein the controller is further configured to generate a first signal based on a first output signal from the first DFF and a second output signal from the second DFF, and wherein the first signal indicates a time difference of a rising edge or falling edge of the first waveform of voltage and a rising edge or falling edge of the second waveform of voltage (claim 9).  

Regarding claim 10, USPN ‘613 claims wherein a signal generated based on the first output signal and the second output signal is fed back as an input to the first DFF and the second DFF (claim 10).  

Regarding claim 11, USPN ‘613 claims wherein the controller further comprises an N- channel field effect transistor (N-FET), a P-channel field effect transistor (P-FET), and a capacitor (claim 11).  

Regarding claim 12, USPN ‘613 claims wherein the controller is further configured to generate a second signal based on the first signal, and wherein a peak value of the second signal is proportional to the time difference of the rising edge or falling edge of the first waveform of voltage and the rising edge or falling edge of the second waveform of voltage (claim 12).  

Regarding claim 13, USPN ‘613 claims a system comprising the apparatus, and an X-ray source or an electron source (claims 18-19).  

Regarding claim 20, USPN ‘613 claims A system suitable for phase-contrast X-ray imaging (PCI), the system comprising: the apparatus; a second X-ray detector; and a spacer, wherein the apparatus and the second X-ray detector are spaced apart by the spacer (claim 22).  

Regarding claim 21, USPN ‘613 claims wherein the apparatus and the second X-ray detector are configured for respectively capturing an image of an object simultaneously (claim 23).  

Regarding claim 22, USPN ‘613 claims wherein the second X-ray detector is identical to the apparatus (claim 24).  

Regarding claim 23, USPN ‘613 claims a system suitable for phase-contrast X-ray imaging (PCI), the system comprising the apparatus, wherein the apparatus is configured for moving to and capturing images of an object exposed to incident X-ray at different distances from the object (claim 25).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884